Citation Nr: 1537614	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a disability manifested by dizziness, to include as secondary to service-connected right ear hearing loss.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left ankle disability.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for costochondritis.

4.  Whether the reduction from 10 percent to noncompensable for service-connected asthmatic episodes effective from October 1, 2010, was proper.

5.  Entitlement to an increased rating greater than 10 percent prior to May 21, 2012, and from August 1, 2012, for degenerative arthritis of the left knee. 

6.  Entitlement to an increased rating greater than 20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010, July 2010, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The prior adjudication of the above new and material evidence claims declined reopening the claims finding no new and material evidence had been submitted.  Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

As to the left knee claim, the Board notes that in a November 2012 rating decision the RO granted the Veteran a temporary 100 percent disability rating from May 21, 2012, to August 1, 2012, under 38 C.F.R. § 4.30 for surgical or other treatment requiring convalescence.  Thus, the Board considers that, for the rating period from May 21, 2012, to August 1, 2012, the Veteran received a full grant of the benefits sought.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, there is no justiciable issue for the Board to decide for that period of time and the issue has been adjusted accordingly.

The Veteran's claim was remanded by the Board in August 2014 for additional development.  

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to a compensable rating for conjunctivitis and meibomian gland dysfunction of the eyes has been raised by the record in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  A November 2008 rating decision denied the Veteran's claims for entitlement to service connection for dizziness, a left ankle disability, and costochondritis on the basis that the Veteran did not have a chronic diagnosed disability associated with the claimed conditions.    

2.  Evidence received since the November 2008 rating decision is either cumulative or redundant and does not raise a reasonable possibility of substantiating the dizziness, left ankle, or costochondritis claims. 

3.  In a July 2010 rating decision, the RO reduced the Veteran's rating for asthmatic episodes from 10 percent to noncompensable, effective October 1, 2010. 

4.  As of October 1, 2010, the 10 percent rating for the Veteran's asthmatic episodes had not been in effect for five or more years. 

5.  The evidence at the time of the July 2010 rating decision implementing the rating reduction showed that the Veteran did not meet the criteria for a compensable rating for his asthmatic episodes and the reduction was in accordance with all applicable laws and regulations. 

6.  The Veteran's degenerative arthritis, left knee, is manifested by pain, grinding, weakness, stiffness, locking, lack of endurance, and difficulties with climbing stairs and prolonged standing and walking. 

7.  On July 13, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal of entitlement to an increased rating greater than 20 percent for bilateral hearing loss was requested.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied entitlement to service connection for dizziness, a left ankle disability, and costochondritis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  Evidence received since the November 2008 rating decision is not new and material, and, therefore, the dizziness claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Evidence received since the November 2008 rating decision is not new and material, and, therefore, the left ankle claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Evidence received since the November 2008 rating decision is not new and material, and, therefore, the costochondritis claim may not be reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The reduction of the disability rating for the Veteran's service-connected asthmatic episodes from 10 percent to 0 percent was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Code (DC) 6602 (2015).

6.  The criteria for a rating higher than 10 percent for degenerative arthritis, left knee, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.14, 4.71a, DC 5010-5260 (2015).

7.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating greater than 20 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

VCAA letters in January 2010, March 2010, April 2010, June 2010, August 2010, September 2010, and August 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The Veteran received proper notice as to the proposed reduction of his service-connected asthmatic episodes disability.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a recent precedent opinion, VA's Office of General Counsel (OGC) concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) did not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what "new and material evidence" means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  In this case, a January 2010 letter to the Veteran complied with the above requirements and the Board finds VA's notice obligations in this regard to have been met.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and private and VA medical records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In February 2015, the Veteran was afforded a VA examination and/or a medical opinion was obtained for his dizziness, left ankle, and costochondritis claims.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because the claim is not reopened, consideration of the adequacy of the February 2015 VA examination is not necessary.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran multiple VA examinations for his service-connected left knee.  In addition, there are VA examinations for the Veteran's service-connected asthmatic episodes.  The examination reports, in total, are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  The Board concludes the examination reports in this case are adequate upon which to rate the Veteran's disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the October 2014 notice letter, the multiple VA examinations for the Veteran's disabilities, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran claims that he has dizziness, left ankle, and costochondritis disabilities due to his military service.  In the alternative, the Veteran recently raised the possibility that his claimed dizziness was due to his service-connected bilateral hearing loss disability and his left ankle disability related to his service-connected left knee disability.     

In order to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2015).  The Veteran has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2015).

The Veteran originally filed claims of entitlement to service connection for dizziness, left ankle, and costochondritis disabilities in July 2008.  The claims were denied in a November 2008 rating decision.  Notice of the denials and of appellate rights was provided in November 2008.  The Veteran did not appeal the denials by submitting a timely Notice of Disagreement or other indication of disagreement with the rating decision within one year.  The denial of his claims consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).  

As a result, claims of service connection for dizziness, left ankle, and costochondritis disabilities may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

As already noted, claims of entitlement to service connection for dizziness, left ankle, and costochondritis disabilities were denied in a November 2008 rating decision.  

The November 2008 rating decision considered the Veteran's claims only on a direct basis.  New and material evidence, however, is also necessary to reopen a claim for the same benefit asserted under a different theory of entitlement, so the mere fact that a veteran alleges different theories of entitlement, from those previously alleged, does not obviate the need to have new and material evidence to reopen his or her claim.  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008); see also Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).

The evidence of record at the time of the November 2008 rating decision consisted of the Veteran's service treatment records (STRs), the Veteran's claim for compensation, and QTC examination reports from July 2008 and August 2008.

Dizziness

In a June 2008 Report of Medical History, the Veteran reported a history of dizziness from 1976, where he was evaluated at a hospital, as well as a head injury in 1976 as a result of a motor vehicle accident.  

The Veteran was afforded a VA general medical examination in July 2008.  On examination, coordination was within normal limits and the Veteran walked with a normal gait, without assistive devices.  The Veteran was afforded a VA contract audiological examination in August 2008.  The Veteran reported dizziness since June 1976 when sitting up too quickly.  Vertigo occurred when he would look down from a high altitude or when stooping over and getting up suddenly.  He denied difficulty balancing or treatment for the symptoms.  There was a reported head trauma in October 1976 as a result of an accident at Fort Carson, Colorado.  On examination, there was no disturbance of balance on either the right or left.  The examiner concluded that there was no pathology to render a diagnosis as to the Veteran's dizziness claim.

Left Ankle

In November 1998, the Veteran was treated for a one-month history of a left pulled calf muscle.  The assessment was left calf strain.  In a June 2008 Report of Medical History, the Veteran reported knee, ankle and calf problems, which included swelling and arthritis.  

The Veteran was afforded a VA general medical examination in July 2008.  The Veteran reported bilateral ankle problems since September 1980.  The ankle problems were due to physical activity, such as foot marches, and compensating for knee problems.  His symptoms were weakness, swelling, and giving way.  He had pain on the outside of the ankles that occurred twice per day, each time lasting for one hour.  On examination, his posture and gait were within normal limits.  He did not require any assistive devices for ambulation.  Ankle dorsiflexion and plantar flexion both were within normal limits.  July 2008 x-rays of the left ankle showed no evidence of acute fracture, dislocation, or degeneration of the joint.  The impression was a normal ankle, other than vascular calcification.  As to the bilateral ankle claims, the examiner concluded that no diagnosis could be made because there was no pathology to render a diagnosis.

Costochondritis

During service, multiple records (including in May 1990, August 1990, September 1990, December 1990, and January 1991) noted diagnoses of costochondritis.  A March 2007 Report of Medical History included the Veteran's report of a prior diagnosis of costochondritis following instances of chest pain.    

The Veteran was afforded a VA general medical examination in July 2008.  The Veteran reported a diagnosis of costochondritis from June 1976, which was due to physical activity.  He had pain in the chest that occurred once per day and lasted for five hours.  The symptoms were pain traveling to the left arm, trouble breathing, and tightness in the chest.  The symptoms were relieved by deep breathing.  On examination, the ribs were within normal limits.  X-rays of the ribs also were within normal limits.  As to the claimed costochondritis, the examiner concluded that there was no current diagnosis because the symptoms had resolved.

As noted above, the Veteran contends that his dizziness, left ankle, and costochondritis disabilities were incurred in or are otherwise related to his military service.  In the alternative, he has recently raised the possibility that his claimed dizziness was caused or aggravated by his bilateral hearing loss and that his left ankle problems were caused or aggravated by his left knee disability.  Potentially relevant evidence received since the November 2008 rating decision includes numerous treatment records, multiple statements from the Veteran, and February 2015 VA examination report and medical opinions.  For the evidence to be new and material under either theory of entitlement, it would have to tend to show that the Veteran has current and chronic dizziness, left ankle, and/or costochondritis disabilities.  The Board finds the evidence received since the November 2008 rating decision does not.

Dizziness

In September 2009, June 2010, August 2010, March 2011, May 2011, August 2011, December 2011, and January 2013, the Veteran denied dizziness and vertigo symptoms.  

In a June 2010 statement, the Veteran wondered whether his bilateral hearing loss disability could be the cause of his dizziness.  In his February 2011 substantive appeal form, the Veteran again wondered whether his dizziness was caused by his lack of hearing.  

A February 2015 VA medical opinion noted the Veteran's reports of an onset of dizziness in 1976 after head trauma with ongoing symptoms that occurred almost daily.  Actions such as standing up quickly or turning quickly caused dizziness that the Veteran characterized as feeling lightheaded.  The examiner noted that an August 2008 ENT examination had found no ear pathology for the symptoms.  Neurological and physical examinations for dizziness / vertigo were normal.  Service treatment records and recent VA treatment did not include reports of such symptoms and there was no dizziness condition found during the February 2015 examination.

Left Ankle

In a June 2010 statement, the Veteran wondered whether his left ankle problems could be connected to his service-connected left knee disability.

In January 2013, the Veteran was found to have tendonitis of the right ankle, but no finding as to the left ankle was made.  A January 2014 treatment record found the left ankle normal, without swelling, warmth, or deformity.  Motion was not limited.  

The Veteran was afforded a VA examination in February 2015.  The examiner noted a history of a diagnosis of left ankle sprain in the 1980s.  The Veteran reported a history of in-service bilateral ankle sprains since the 1980s and currently had pain in the left ankle that was 6 out of 10 and also felt that the ankle was unstable.  February 2015 x-rays showed normal bilateral ankles.  The examiner concluded that repeat x-rays of both ankles, including stress views, were normal and that physical examination of the ankles also was within normal limits.  

Costochondritis

In a June 2010 statement, the Veteran wondered whether his costochondritis was causing his shortness of breath, tightness in his chest on the left side, and tingling in the fingers on the left side.

A February 2015 VA medical opinion indicated that the Veteran had left chest wall pain in May 1990 and was discharged with a diagnosis of left costochondritis.  He had recurrence of the symptoms in September 1990 and was once again diagnosed with costochondritis.  He denied symptoms during the February 2015 exam.  He had rib x-rays in 2008 that were negative.  The physical exam revealed no clinical evidence of costochondritis.  This condition was not found during the exam.

The Veteran has provided no additional evidence demonstrating that he has current dizziness, left ankle, or costochondritis disabilities.  As outlined above, the new evidence since the November 2008 rating decision fails to support the Veteran's contention of current disabilities and, indeed, specifically speaks against such a finding.  The Board appreciates the Veteran's lay beliefs that he has such disabilities; however, such assertions already were of record at the time of the November 2008 rating decision.

Based on the foregoing, the Board concludes that while the additional treatment records, certain lay statements, and VA medical examination and medical opinions constitute new evidence, they are not material in that they do not show a possibility of substantiating the Veteran's dizziness, left ankle, or costochondritis claims.  Accordingly, the additional evidence received since November 2008 is not new and material, and the dizziness, left ankle, or costochondritis claims may not be reopened.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claims, the benefit of the doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Rating Reduction for Asthmatic Symptoms

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.   See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2015); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).   These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  As the Veteran's 10 percent rating for asthmatic symptoms had been in effect for less than five years, as of October 1, 2010, the date that the reduction was effective, further consideration of the foregoing regulations is not required.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595. 

The Veteran's service-connected asthmatic episodes are rated under DC 6602 for bronchial asthma.  38 C.F.R. § 4.97, DC 6602 (2015).   

DC 6602 provides ratings for bronchial asthma.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy, is rated 10 percent disabling.  FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, is rated 30 percent disabling.  FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, is rated 60 percent disabling.  FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications, is rated 100 percent disabling.  A Note to DC 6602 provides that, in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97.

Here, the 10 percent rating for asthmatic symptoms was assigned in a November 2008 rating decision, effective September 1, 2008.  The requirements of 38 C.F.R. § 3.105(e) were properly carried out by the RO.  The rating reduction for the Veteran's asthmatic symptoms was proposed by an April 2010 rating decision and notice complying with the requirements of 38 C.F.R. § 3.105(e) was provided to the Veteran in April 2010.  The April 2010 notice letter instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced and to ask for a hearing.  The Veteran responded with a statement presenting his argument, but did not request a hearing.  Following consideration of the evidence of record, the reduction was implemented in July 2010 rating decision, effective October 1, 2010.  These decisions met the requirements of 38 C.F.R. § 3.105(e). 

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the evidence of record supports such reduction.  The Board concludes that it does. 

The November 2008 rating decision that assigned the rating for asthmatic symptoms based the 10 percent rating on an April 2007 service treatment record noting asymptomatic asthma, a June 2008 report by the Veteran of a history of asthma, and a July 2008 VA examination and pulmonary function test.     

During the July 2008 VA examination, the Veteran reported an in-service diagnosis of asthma with hay fever, which had existed since January 1976.  He experienced a cough with purulent sputum and shortness of breath with resting, walking, running, and climbing stairs.  He had asthmatic attacks weekly, but did not require physician visits to control his asthmatic attacks and was receiving no treatment for the condition.  On examination, breath sounds were symmetric and there were no rales or rhonchi.  Expiratory phase was within normal limits.  Pulmonary function testing showed pre- and post-bronchodilator FEV-1 of over 100 percent predicted.  FEV-1 / FVC pre-bronchodilator values were 85 percent predicted and post-bronchodilator values were 90 percent predicted.  There was no discrepancy between the pulmonary function test results and clinical examination.  The diagnosis was reoccurring asthmatic episodes, due to the Veteran's subjective reports of periodic episodes of shortness of breath and wheezing, as well as the prescription of prescribed Albuterol as needed.  

The November 2008 rating decision assigned a 10 percent rating for asthmatic symptoms based on the July 2008 VA examination report's notation that the Veteran required intermittent inhalational or bronchodilator therapy.

In addition to the evidence cited in the November 2008 rating decision, a June 1976 chest x-ray showed satisfactory inflation of the lungs with no evidence of active inflammatory disease.  The impression was a normal chest.  A July 1976 Report of Medical Examination included the Veteran's report of a 5-day hospitalization for congestion of the lungs, with normal chest x-ray in June 1976.  A contemporaneous Report of Medical Examination found that the lungs were clear and that the Veteran did not have any shortness of breath.  

A May 1990 chest x-rays showed the lungs to be clear and the impression was no acute disease.  In July 1990, the Veteran was seen for shortness of breath and chest congestion.  On examination, the lungs were clear and the diagnosis / impression was flu.  A contemporaneous July 1990 chest x-ray showed the lung fields to be clear and the impression was a negative examination of the chest.  

A March 2007 Report of Medical History indicated that the Veteran had been treated for bronchitis and diagnosed with asthma in 1976, when he had been hospitalized for one week.  An April 2007 treatment record included an assessment of asthma, unspecified, mild, but noted that the diagnosis was by patient history and that the Veteran was asymptomatic.  The Veteran reported a 1976 diagnosis of asthma and one-week hospitalization in a June 2008 Report of Medical History.  The contemporaneous examination report listed asthma (per history) in the summary of defects and diagnoses.  

The proposed rating reduction in the April 2010 rating decision was based on a VA examination in February 2010 and review of the medical records discussed above.  During the February 2010 VA examination, the Veteran reported breathing problems from the 1990s and that while on active duty he was put on an inhaler to take before or after exercising whenever he was short of breath.  The inhalers were not very successful, so he stopped using them many years previously.  Currently he was on no medication.  He reported shortness of breath when walking more than 2 or 3 minutes or walking up more than a flight of stairs.  He denied cough, sputum, hemoptysis, or anorexia.  He had daily shortness of breath, but denied any wheezing.  On examination, the lungs were clear to auscultation.  There were no rales, rhonchi, or wheezes.  Contemporaneous pulmonary function testing included FVC, FEV-1, and FEV-1/FVC that all were within normal limits.  Chest x-ray was normal.  The assessment was that asthma was not present.  The Veteran was not currently on treatment for asthma and had normal function tests.  The examiner opined that the shortness of breath was not caused by asthma.

In support of his contention that the 10 percent rating not be reduced, the Veteran submitted a June 2010 statement in which he questioned the findings of the February 2010 VA examination.  He asserted that the findings were not objective because after testing the examiner did not "call me back to verify that I was actually having problems walking up the stairs or up hills."  The Veteran also questioned why he was not put on an inhaler because he did wheeze.  In his December 2010 substantive appeal form, the Veteran indicated that he had problems when running or walking up stairs.  He also reiterated his question as to why he was not prescribed an inhaler in the military, despite his problems with shortness of breath.  

Having reviewed the record, the Board agrees with the ROs decision to reduce the disability rating assigned for the Veteran's asthmatic episodes.  The evidence of record clearly establishes that the Veteran fails to meet the requirements for a compensable disability rating.  

The lay and medical evidence of record clearly establish that at the time of the reduction the Veteran was not on intermittent inhalational or oral bronchodilator therapy.  The Veteran stated on multiple occasions in 2010 that, to the extent he used inhalers at all in the military, he had not used inhalers for many years.  The Veteran does not contend that his pulmonary function testing results would warrant a 10 percent rating, as they clearly would not.  The Veteran has expressed concern and frustration as to the cause of his shortness of breath; however, given his concession that inhalational therapy was of limited to no benefit, such reports certainly support the February 2010 VA examiner's conclusion that the shortness of breath was not related to asthma.  In any case, the clear evidence of record supports a finding that the Veteran does not meet the criteria for a compensable rating under DC 6602.

In addition, the Board has considered whether a 10 percent rating would be warranted under the other DCs of 38 C.F.R. § 4.97, but finds that the Veteran's symptoms do not meet the criteria for a higher rating under those criteria.  38 C.F.R. § 4.97, DC 6502-6604, 6817-6847 (2015).

Finally, the Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).   In this case, there is no post-reduction evidence favorable to restoring the rating.   Indeed, the evidence of record supports the findings in the February 2010 VA examination that were the basis for the rating reduction.  In that regard, numerous VA treatment records note a history of asthma, but fail to actually diagnose a current disability or prescribe medication for the disability.  Moreover, in May 2012, the Veteran denied problems breathing.    

In summary, the Board finds that the reduction of the asthmatic episodes rating from 10 percent to noncompensable was proper.  Such is the case even with consideration of alternative DCs. 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 594.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran's left knee degenerative joint disease is rated under DC 5010-5260 for arthritis, due to trauma, substantiated by x-ray findings, (DC 5010) and for limitation of flexion of the knee (DC 5260).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The Veteran contends that his current 10 percent rating for left knee degenerative arthritis does not accurately reflect the severity of his disability.

DC 5010 provides criteria for evaluating traumatic arthritis by rating based on the criteria for degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a.

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint).

Shortly before filing his claim, in June 2010 the Veteran's left knee range of motion was within normal limits with anterior knee pain at the endpoint of flexion.  Muscle strength testing was 4+/5 for the left knee.  

The Veteran was afforded a QTC contract examination in September 2010.  The Veteran reported pain, weakness, stiffness, locking, and lack of endurance.  He did not use any assistive devices.  The Veteran denied pain flare-ups.  On range of motion testing, the Veteran had normal motion from 0 to 140 degrees.  Stability testing was normal and there was no pain, fatigue, weakness, lack of endurance, or incoordination on initial testing or after repetitive motion testing.  The Veteran's gait was normal and there were no limitations on standing or walking.  The diagnosis was degenerative arthritis, left knee.

In March 2011, the Veteran's left knee was tender on palpation, but without swelling, warmth, or deformity.  The knee also was stable.

In January 2012, the Veteran's left knee range of motion was from 0 to 120 degrees.  Stability testing was negative.  That month, he was diagnosed with an acute meniscal tear.  His pain was aggravated by using stairs, with pain between a 5 and 7 out of 10.  In May 2012, the Veteran underwent a left knee arthroscopy and trochlea microfracture for grade 4 trochlear chondromalacia (for which a temporary total disability rating has been assigned, as discussed above).  In July 2012, the Veteran indicated that he was walking periodically and that his knee would get tight and intermittently swell in the evenings.  On examination, his range of motion was from 4 to 118 degrees.  There was mild patellofemoral crepitus with flexion, but no laxity to varus or valgus stress.  All other stability testing also was normal.  Sensation was intact, but there was a slightly antalgic gait.  (The Board notes that these findings were made during a period when a 100 percent temporary total disability rating was in effect for the Veteran's left knee disability following the May 2012 surgery and will not be further considered in considering the propriety for an increased rating outside this period.)

In August 2012, the Veteran was afforded a VA examination for the left knee.  The examiner noted a history of degenerative joint disease on the left.  The Veteran reported pain flare-ups perhaps twice a week while climbing stairs.  On examination, the Veteran's range of motion was from 0 to 120 degrees.  Pain onset was at 20 degrees of flexion.  After repetitive motion testing, the left knee flexion decreased to 115 degrees.  The Veteran's extension was unchanged.  There was functional loss, as demonstrated by less movement than normal and interference with sitting, standing, and weight-bearing.  There was tenderness on palpation.  Muscle strength was normal.  The examiner could not complete stability testing.  The Veteran was regularly using crutches.  

In his April 2013 substantive appeal, the Veteran stated that he had a hard time walking up stairs and had to be careful where he walked.  In a January 2014 statement, the Veteran indicated that he had a difficult time standing for extended periods of time.

An October 2014 MRI showed post-operative changes, osteoarthritis, and chondromalacia patella, but also intact ligaments.  

The Veteran underwent a VA left knee examination in October 2014.  The examiner noted diagnoses of status post knee arthroscopy, trochlea microfracture surgery, secondary to grade 4 trochlear chondromalacia and degenerative joint disease.  The Veteran reported a constant pain of 8 out of 10 in the left knee and that he was able to walk 1.5 miles before the knee would feel stiff.  He had difficulty with stairs and extended walking.  The Veteran did not report flare-ups of knee pain.  On examination, range of motion was from 0 to 120 degrees, with pain onset at 80 degrees of flexion and no pain on extension.  Range of motion was unaffected by repetitive motion testing.  The Veteran had functional impairment due to the left knee, specifically less movement than normal and pain on movement.  There was tenderness on palpation.  Muscle strength in the left knee was normal.  Stability testing of the knee was universally normal.  There was no evidence or history of recurrent patellar subluxation / dislocation or tibial and/or fibular impairment.  The residuals of the Veteran's May 2012 surgery were pain and stiffness.  The Veteran's surgical scars were not painful, unstable, or greater than 39 square centimeters (6 square inches).  He did not use any assistive devices.  X-rays showed evidence of arthritis.  The functional impact on employment was mild and affected his ability to work in a physical job requiring running, jumping, or stooping, but did not affect his ability to work in a sedentary work environment.  There was no evidence that function was additionally limited by pain, weakness, fatigue, incoordination, or lack of endurance.  

The Veteran was afforded a VA examination of the left knee in February 2015.  The diagnoses were left meniscal tear and chondromalacia patella.  The Veteran reported constant pain of 2 out of 10, with intermittent but daily exacerbations to 8 out of 10 after prolonged walking.  The Veteran denied specific flare-ups of pain in the knee or functional impairment.  Range of motion was from 0 to 110 degrees.  There was pain noted on flexion, but the pain did not result in or cause any functional loss.  There was no evidence of pain with weight bearing or objective evidence of tenderness or pain on palpation of the joint.  There was evidence of crepitus.  Following repetitive motion testing there was no additional functional loss of range of motion after three repetitions.  No pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had normal muscle strength in the left knee flexors and extensors and there was no evidence of atrophy.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  On testing, the left knee was stable and Lachman, posterior drawer, and medial and lateral instability testing all were normal.  There was no evidence of recurrent patellar dislocation or other tibial and/or fibular impairment.  There was a noted history of meniscal tear and meniscectomy in 2012.  The Veteran did not use any assistive devices.  His left knee had a functional impact on his employment status, as he could not walk or stand for long periods due to knee pain.

The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left knee arthritis.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of left knee arthritis and, as such, is rated under DCs 5260 and/or 5261 for limitation of flexion and/or extension.  The results of the multiple treatment and VA physical examinations have failed to show limitation of flexion to 30 degrees or less, as necessary for an increased rating under DC 5260.  Indeed, although the Veteran has exhibited pain on motion his recorded range of motion on testing has not reached a compensable level at any point during the appellate process.  The Board also has considered whether a separate rating would be warranted for limitation of extension under DC 5261; however, the Veteran has not had limitation of extension sufficient to warrant a compensable rating at any time during the appellate process.  As such, the Board concludes that a rating greater than 10 percent is not warranted for the Veteran's limited left knee flexion and a separate rating not warranted for limitation of left knee extension.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  The General Counsel stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  Additionally, in VAOPGCPREC 9-98, the VA General Counsel held that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  

In this case, the Veteran's left knee has been found to be stable at all times during the appellate process.  As such, the Board finds no basis for a separate rating under DC 5257 based on recurrent subluxation or lateral instability.

In addition, no higher or alternative rating under a different DC can be applied. The Board notes that there are other DCs relating to knee disorders, such as DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage, symptomatic), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum).

The Veteran's left knee disability is not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his left knee, albeit with some limitation of motion, so it is clearly not ankylosed.  

The Board acknowledges that there is diagnostic evidence of dislocated semilunar cartilage in the left knee during the appellate time period (as contemplated by DC 5258) and that such cartilage was removed via arthroscopic surgery (as contemplated by DC 5259).  As ratings under DCs 5003, 5258, 5259, and 5261 all contemplate and compensate for pain in the knees, separate ratings under the DCs are not permitted.  Thus, a higher rating of 20 percent potentially would be warranted under DC 5258 for some period on appeal where there is evidence of dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The Board finds insufficient evidence of frequent episodes of locking and effusion to warrant a 20 percent rating under DC 5258 for any period on appeal.  The Board acknowledges that during his September 2010 VA contract examination the Veteran reported locking of the knee, but finds this report insufficient to establish "frequent" episodes of locking.  Moreover, even were the Board to conclude that there was frequent locking the evidence does not show contemporaneous swelling / effusion of the knee joint.  As such, a higher 20 percent rating for the Veteran's left knee disability is not available under DC 5258 for any period on appeal.  

Finally, a separate rating for the Veteran's left knee scars would not be applicable in this case.  The Veteran has small scars on his left knee as a result of his arthroscopic surgery that are well healed and have not been noted to be painful, deep, tender, or otherwise problematic.  As such, a separate compensable rating for the Veteran's left knee scars is not warranted.  See 38 C.F.R. § 4.118, DC 7800-7805 (2015).

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the left knee.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  As mentioned above, the August 2012 VA examination report found that the Veteran had onset of pain at 20 degrees of forward flexion and the October 2014 VA examination report noted pain onset at 80 degrees of flexion.  However, the Board notes that the Court has held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Instead, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance."  Id.  As noted in 38 C.F.R. § 4.40 , "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like."  In this case, there is no evidence of any of these symptoms or problems with respect to the left knee.  As the Veteran's left knee is not a "little used part" of his body, the absence of atrophy or other factors demonstrates that the left knee could be and is used regularly by the Veteran.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for his left knee degenerative arthritis.  Furthermore, the Board concludes that based on the foregoing evidence assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, the Veteran reports pain, grinding, weakness, stiffness, locking, lack of endurance, and difficulties with climbing stairs and prolonged standing and walking.  This is precisely the symptomatology contemplated in his 10 percent rating under DC 5010-5260.  To the extent that such symptoms are not specifically contemplated in the above rating, the Veteran has not argued how such symptoms result in an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization and there is no evidence to suggest that these symptoms result in such an exceptional disability picture that the available schedular rating for the right hand problems is inadequate.  As discussed above, the Veteran's left knee symptoms result in some work limitation due to problems with extended walking and similar activities, but such problems are contemplated in the current rating, as the problems are attributable to the pain experienced on motion that is the basis for the current rating.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities in addition to those on appeal; however, he has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal (both herein and those adjudicated in a separate decision, as noted above), has not indicated dissatisfaction with his otherwise assigned ratings.

Further, there is no medical evidence indicating that the disabilities on appeal combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board has considered whether a claim of entitlement to special monthly compensation must be inferred based upon the evidence of record.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  However, there is no reasonable likelihood of entitlement.  No loss of use of the left lower extremity is shown or alleged.  38 C.F.R. § 3.350 (2015).

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In this case, however, the record does not include any such evidence or assertion.  Given the foregoing, the Board concludes that a claim for TDIU is not raised by the record.

Withdrawal of Claim for Increased Rating for Bilateral Hearing Loss

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).

The Board notes the December 2010 statement of the case (SOC) included the issue of entitlement to a compensable rating for sensorineural hearing loss.  The Veteran properly appealed the issue in his February 2011 substantive appeal.  However, after a 20 percent disability rating was granted for the entire appellate time period in an April 2015 rating decision the Veteran subsequently indicated in a July 2015 statement that he wished to withdraw his appeal of that issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board finds that the issue of entitlement to an increased rating greater than 20 percent for bilateral hearing loss has been properly withdrawn by the Veteran and dismisses the claim.



ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for dizziness has not been received and, therefore, the claim is denied.  

New and material evidence sufficient to reopen a claim of entitlement to service connection for a left ankle disability has not been received and, therefore, the claim is denied.

New and material evidence sufficient to reopen a claim of entitlement to service connection for costochondritis has not been received and, therefore, the claim is denied.

The reduction from 10 percent to noncompensable for service-connected asthmatic episodes, effective October 1, 2010, was proper.  

Entitlement to an increased rating greater than 10 percent prior to May 21, 2012, and from August 1, 2012, for degenerative arthritis of the left knee is denied.

The appeal regarding the claim of entitlement to an increased rating greater than 20 percent for bilateral hearing loss is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


